Case 3:21-cv-00779-MMH-MCR Document 17 Filed 09/03/21 Page 1 of 6 PageID 390




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION


    ALEXANDR ROMANOV,
    an Individual Petitioner,

             Petitioner,

    v.                                                   Case No. 3:21-cv-779-MMH-MCR

    ANYA SOTO, an Individual
    Respondent,

             Respondent.


                                             ORDER

             THIS CAUSE is before the Court on the Verified Petition for Return of

    Minor Children, Issuance of Show Cause Order and Provisional Measures (Doc.

    1; Verified Petition) filed on August 11, 2021.          Petitioner filed the Verified

    Petition pursuant to The Convention on the Civil Aspects of International Child

    Abduction (“the Hague Convention”), Oct. 25, 1980, T.I.A.S. No. 11670, as

    implemented by the International Child Abduction Remedies Act (“ICARA”), 22

    U.S.C. § 9001, et seq.1 The Court entered an Order (Doc. 5) on August 12, 2021,

    taking the Verified Petition under advisement and directing Petitioner to

    promptly effect service of process on Respondent. See Order at 2-3. Petitioner



    1   ICARA was previously located at 42 U.S.C. § 11601.
Case 3:21-cv-00779-MMH-MCR Document 17 Filed 09/03/21 Page 2 of 6 PageID 391




    filed a Proof of Service (Doc. 7) on August 26, 2021, representing that he effected

    substitute service of process on August 25, 2021.       The Court held a status

    conference on September 2, 2021, at which Petitioner’s counsel, Respondent,

    and Respondent’s counsel appeared in person. See Minute Entry (Doc. 14;

    Status Conference).

          In the Verified Petition, Petitioner asserts that his minor children, M.A.R.

    and V.A.R. (the Minor Children), are being wrongfully retained in Jacksonville,

    Florida, within the Middle District of Florida, by the Minor Children’s mother

    (Respondent). See Verified Petition at 1-4. Petitioner asserts that Canada

    was the Minor Children’s habitual residence prior to Respondent’s wrongful

    retention of the children in the United States beginning in March 2021. See

    Verified Petition at 3. In the Verified Petition, Petitioner requests, inter alia,

    that the Court “issue an Order which would require the immediate surrender

    of the children’s travel documents; and prohibition of their removal from the

    jurisdiction of the court, pending resolution of this matter; further to set an

    expedited hearing” on the Verified Petition.       See Verified Petition at 7-8.

    Petitioner also requests that he be permitted to communicate via video chat or

    other similar form of real time communication with the Minor Children for at

    least thirty minutes a day. See id. at 7. The Court heard from the parties

    with regard to these matters at the Status Conference.




                                           -2-
Case 3:21-cv-00779-MMH-MCR Document 17 Filed 09/03/21 Page 3 of 6 PageID 392




           Pursuant to ICARA, the Court “may take or cause to be taken measures

    under Federal or State law, as appropriate, to protect the well-being of the child

    involved or to prevent the child’s further removal or concealment before the

    final disposition of the petition.” See 22 U.S.C. § 9004(a). Upon review of the

    Verified Petition, the Court determines that some relief is warranted to assure

    the continued availability of the Minor Children pending a hearing on the

    merits of the Verified Petition.1 Likewise, the Court finds it appropriate to

    grant Petitioner’s request for access to the Minor Children pending a decision

    on the merits of his Petition in order “to protect the well-being of the [children]

    involved . . . .” See 22 U.S.C. § 9004(a); Pawananun v. Pettit, No. 1:20CV1081,

    2020 WL 5494243, at *1 (N.D. Ohio Sept. 11, 2020) (entering a visitation order

    pursuant to the court’s authority under 22 U.S.C. § 9004(a) to ensure the well-

    being of the children) Schaeffer v. Jackson-Schaeffer, No. 1:17-cv-147, 2017 WL

    11458052, at *4-5 (E.D. Tenn. Nov. 8, 2017) (granting father’s request for

    scheduled calls with the children pending a final decision on the merits

    pursuant to the court’s authority under 22 U.S.C. § 9004(a)). In accordance




    1  Although the Minor Children were residing in Jacksonville, Florida at the time Petitioner
    filed the Verified Petition, Respondent has informed the Court that she and the Minor
    Children moved to California on August 21, 2021, where the Minor Children are now enrolled
    in school. Because the Minor Children were located in the Middle District of Florida when
    the matter was filed, the Court finds, and the parties agreed, that the Court has jurisdiction
    over this action. See 22 U.S.C. § 9003(b).




                                                 -3-
Case 3:21-cv-00779-MMH-MCR Document 17 Filed 09/03/21 Page 4 of 6 PageID 393




    with the discussions at the Status Conference, and without objection from the

    parties, it is

          ORDERED:

          1.     During the pendency of this case, Respondent Anya Soto shall

                 immediately surrender all travel documents of the Minor

                 Children, M.A.R. and V.A.R., to her counsel, Lawrence C. Datz. As

                 an officer of the Court, counsel shall hold the travel documents in

                 trust and not release those documents unless authorized to do so by

                 further order of the Court.

          2.     Both Petitioner and Respondent are prohibited from taking any

                 further steps towards renewing or obtaining additional travel

                 documents for the Minor Children unless permitted by the Court.

          3.     During the pendency of this case, Respondent Anya Soto is

                 enjoined from removing the Minor Children from San Diego North

                 County, California, absent permission of this Court, except that the

                 Minor Children may engage in temporary travel to contiguous

                 counties as is necessary for routine activities.

          4.     Respondent Anya Soto is further enjoined from changing the

                 residence of the Minor Children from either the hotel where they

                 are currently residing, or the leasehold residence where they are to




                                            -4-
Case 3:21-cv-00779-MMH-MCR Document 17 Filed 09/03/21 Page 5 of 6 PageID 394




               begin occupation on September 11, 2021, the addresses of which

               were provided by Respondent’s counsel at the Status Conference.

         5.    Respondent Anya Soto shall permit Petitioner to communicate

               with the Minor Children, outside the presence of others, via video

               calls through Zoom, FaceTime or like technology, for at least thirty

               minutes, every other day at 5:30 p.m. (PT), beginning on September

               3, 2021. This schedule shall remain in place for the next fourteen

               days unless counsel mutually agree on a different visitation

               schedule.

         6.    Respondent shall file an answer to the Verified Petition on or before

               noon on September 9, 2021.

         7.    A telephonic status conference is set for September 10, 2021, at

               4:00 p.m. before the Honorable Marcia Morales Howard, United

               States District Judge.       The Courtroom Deputy Clerk will

               separately provide participants with the call-in information for the

               hearing.

         DONE AND ORDERED in Jacksonville, Florida this 3rd day of

    September, 2021.




                                         -5-
Case 3:21-cv-00779-MMH-MCR Document 17 Filed 09/03/21 Page 6 of 6 PageID 395




    lc11
    Copies to:

    Counsel of Record




                                        -6-
